DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58, 60, 64, are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58, 60, drawn to a recombinant terminal deoxynucleotidyl transferase (TdT), and the Species of Glu191; Lys193 and SEQ ID NO:11, in the paper of 4/21/2022, is acknowledged.  
Claim 64 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of the information disclosure statement filed on 12/10/2021 and 4/21/2022 is acknowledged.  Those references considered have been indicated as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58 and 60 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58 and 60 are directed to all possible recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12.  There is no disclosure of any particular structure to function/activity relationship in described recombinant terminal deoxynucleotidyl transferases (TdT).  The specification fails to describe sufficient representative species of these recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12, for which no predictability of structure with correlated functions is apparent.  Given this lack of sufficient representative species of the claimed recombinant terminal deoxynucleotidyl transferases (TdT), Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.




Claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58 and 60 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that recombinant terminal deoxynucleotidyl transferases (TdT) comprising the amino acid sequence of SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12, does not reasonably provide enablement for any recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58 and 60 are so broad as to encompass any recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of recombinant terminal deoxynucleotidyl transferases (TdT) broadly encompassed by the claims, including any recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal if any structural limits on the claimed recombinant DNA polymerases.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that that for that recombinant terminal deoxynucleotidyl transferases (TdT) comprising the amino acid sequence of SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass any recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting terminal deoxynucleotidyl transferase activity; (B) the general tolerance of the terminal deoxynucleotidyl transferase of SEQ ID NO:1 to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of a terminal deoxynucleotidyl transferase of SEQ ID NO:1 with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the terminal deoxynucleotidyl transferase activities claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495, Ref: U, Form-892), it would require undue experimentation for one skilled in the art to arrive at the majority of those terminal deoxynucleotidyl transferases of the claimed genus having the claimed terminal deoxynucleotidyl transferase activity.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those terminal deoxynucleotidyl transferases (TdT) having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58 and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 16, 18, 24, 35, 41, 46, 50, 53, 54, 57, 59, 96 of copending Application No. 17/317,700 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6-9, 16, 18, 24, 35, 41, 46, 50, 53, 54, 57, 59, 96 of copending Application No. 17/317,700 (reference application) drawn to a method of modifying a nucleic acid, the method comprising: (a) providing a single stranded deoxyribonucleic acid (ssDNA) and a nucleoside triphosphate comprising a modified base; and (b) contacting the ssDNA and the nucleoside triphosphate comprising the modified base with a recombinant terminal deoxynucleotidyl transferase (TdT) to generate a ssDNA scaffold, wherein the ssDNA scaffold comprises the ssDNA incorporated with one or more nucleotides comprising the modified base from the nucleoside triphosphate, wherein the recombinant TdT comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 1, and wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glul91, Lys193, Glul94, Asp242, Lys287, Phe296, Met299, Thr342, and His420 in the Bos taurus TdT of SEQ ID NO: 12, make obvious instant claims 1, 4, 7, 10, 13, 6, 19, 22, 25, 28, 45, 50-52, 56, 58 and 60  drawn to a recombinant terminal deoxynucleotidyl transferases (TdT) comprising an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1, wherein the recombinant TdT comprises one or more amino acid substitution mutations at one or more positions functionally equivalent to Glu191, Lys 193, Glu194, Asp242, Lys287, Phe296, Met299, Thr342, and His421 in the Bos taurus TdT of SEQ ID NO: 12.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
5/12/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652